Citation Nr: 0334027	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate due to exposure to ionizing radiation in 
service.

2.  Entitlement to service connection for malignant melanoma 
due to exposure to ionizing radiation in service.

3.  Entitlement to service connection for degenerative joint 
disorders due to exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Robert Savoy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1949 to October 1952.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated May 6, 2003, which vacated a November 2001 Board 
decision and remanded the case for additional development.  
The issue initially arose from a December 1998 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) and Insurance Center of the Department of Veterans 
Affairs (VA).  In November 2000, the veteran testified at a 
personal hearing before the undersigned.  A transcript of 
that hearing is of record.  


REMAND

In its May 2003 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issue on 
appeal.  The Court found, in essence, that the Board decision 
had failed to ensure compliance with the directives of a 
March 2001 remand order in accordance with the holding in 
Stegall v. West, 11 Vet. App. 268 (1999).  Specifically, it 
was noted that a requested etiology opinion was not obtained.  
Therefore, further development is required prior to appellate 
review.

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  The VCAA provides that 
upon receipt of a complete or substantially complete 
application VA is required to notify the claimant and the 
claimant's representative, if any, of any information 
necessary to substantiate the claim and to indicate which 
information should be provided by the claimant and which 
information VA will attempt to obtain.  See 38 C.F.R 
§ 3.159(b)(1).  Although the November 2001 Board decision 
found the veteran was adequately notified of the VCAA, 
subsequent Court decisions have held that the VCAA requires 
specific notice of evidence necessary to substantiate a 
claim, as well as what evidence the claimant is to provide 
and what evidence VA will attempt to obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  A review of the record shows the 
veteran was not provided such specific notification of the 
provisions of the VCAA and how it applies to his claim.  

It is also significant to note that since the Court's order 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In a 
subsequent decision the Federal Circuit also invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of American v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA).  That decision held that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

In addition, on May 8, 2003, the National Research Council 
(NRC) published a report that found the methods used by the 
Defense Threat Reduction Agency (DRTA) to calculate the 
reconstructed dose estimates required under 38 C.F.R. §3.311 
were generally valid for estimating average dose exposure, 
but that the methodology used to calculate upper-bound doses 
for both external and inhaled exposures often underestimated 
exposure and was highly uncertain.  Therefore, the Board 
finds further action is required to obtain a new dose 
estimate from the DRTA for an adequate determination of the 
issue on appeal.

Accordingly, the case is REMANDED for the following:
1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  

2.  The RO should request the Defense 
Threat Reduction Agency (DRTA) provide a 
new reconstructed dose estimate.  

3.  Thereafter, if appropriate, the RO 
should refer for further review by the 
Under Secretary for Benefits the 
veteran's claims for service connection 
for adenocarcinoma of the prostate, 
malignant melanoma, and degenerative 
joint disorders claimed to be due to 
exposure to ionizing radiation pursuant 
to 38 C.F.R. § 3.311(b)(1).

4.  If a VA Under Secretary for Benefits 
review is obtained that is unfavorable to 
the veteran (or if additional review is 
not required), he should then be afforded 
VA examinations by appropriate 
specialists, to determine the most 
probable etiology of his adenocarcinoma 
of the prostate, malignant melanoma, and 
degenerative joint disorders.  All 
indicated tests and studies should be 
conducted and all findings reported in 
detail.  The examiner(s) should offer 
opinions as to whether it is at least as 
likely as not that the veteran's 
adenocarcinoma of the prostate, malignant 
melanoma, and degenerative joint 
disorders are related to his active 
service, including to any exposure to 
ionizing radiation during service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  A complete 
rationale should be provided for any 
opinions given.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure compliance with the 
Court decision incorporating the joint motion by the parties, 
to assist the veteran in the development of his claims, and 
to ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


